DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (CN 101422060) in view of CHOE et al. (CN 101764676).
With regard claim 1, PARK et al. discloses a method comprising:
outputting, by a first node (Fig.6 element 200) to a second optical node (Fig.6 element 300, where the access node 300 can be considered as the second optical node since it includes a receiver module 322 and a transmitter module 324, which is used for (e.g.) via optical fiber line coupling to other network nodes.), a negotiation request message (Fig.6 step 610a and pp.26, lines 1-3, where the end node 200 at point 610a sends the quality of service request signal 610 to the access node 300) that specifies a configuration parameter setting for a configuration parameter (Fig.6 step 610a and pp.26, lines 1-3, where Examiner considers the configuration parameter setting as a change to one or more quality of service support of the service flow.) for optical transceivers (Fig.6 element 200, where node 200 conducts a transmitting (at step 610a) and receiving operations (at step 630a)), 
wherein the configuration parameter comprises the quality of service request signal 610 for requesting a plurality of different quality of service support changes (pp.26, lines 10-14);
receiving, by the first node (Fig.6 element 200) from the second optical node (Fig.6 element 300), in response to the negotiation request message (Fig.6 step 610 and pp.26, lines 1-3, where the end node 200 at point 610a sends the quality of service request signal 610 to the access node 300), a negotiation response message (Fig.6 step 630 and pp.27, lines 1-8, where the access node 300 sends the configuration command signal 630 at point 630b (e.g., message) to the end node 200, instruction terminal node 200 corresponding to the access node 300 determines the configuration of the configuration operation.) including an indication of support for the configuration parameter setting for the configuration parameter (pp.27, lines 1-8, where the configuration command signal 630 includes configuration information that allows end node 200 corresponds to one or more than one service flow configuration, such as to adjust one or more than one value can adjust the set value of the module, and/or adjusting one or more adjustable parameters.) for optical transceivers (Fig.6 element 200, where end node 200 receives the response signal 630 at point 630a); and
configuring, by the first node (Fig.6 element 200), in response to the indication of support (Fig.6 step 630 and pp.27, lines 1-8), a configuration parameter of an optical transceiver for the first node with the configuration parameter setting for the configuration parameter (Fig.6 step 635 and pp.27, lines 6-11,where end node 200 receives the configuration command signal 630 at point 630a, and the configuration information according to the configuration provided by the command signal 630 to perform a configuration operation. The end node 200 at point 635a sends the configuration response signal 635 to the access node 300, as access node by the configuration change instruction 300 is completed by end node 200 indicating.)
PARK et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the first node is an optical node, and wherein the configuration parameter comprises one of a speed, a forward error correction (FEC) scheme, a modulation type, a transmission power, a minimum central frequency, a maximum central frequency, a minimum input power, a maximum input power, or a signal-to-noise ratio threshold.
	However, PARK et al. teaches an optical node (Fig.3 element 300) with a Network/internetwork interface module (Fig.3 element 320 and pp.27, lines 5-8) that includes a receiver module (Fig.3 element 322 and pp.27, lines 5-8) and a transmitter module (Fig.3 element 324 and pp.27, lines 5-8), which is used for (e.g.) via optical fiber line to other network nodes in order to provide internal assembly of access node 300 that send/receive the signal to/from signal external device and network node (pp.27, lines 5-6).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an optical node as taught by CHOE et al. (Fig.3 element 320 and pp.27, lines 5-8) into PARK’s end node 200 in Fig.6 (Fig.2) to replace user input/output interface 240 and user input/output devices 242 and 244 with a Network/internetwork interface module (Fig.3 element 320 and pp.27, lines 5-8) that includes a receiver module (Fig.3 element 322 and pp.27, lines 5-8) and a transmitter module (Fig.3 element 324 and pp.27, lines 5-8), which is used for (e.g.) via optical fiber line to other network nodes in order to provide internal assembly of access node 300 that send/receive the signal to/from signal external device and network node.
	
	PARK et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the configuration parameter comprises one of a speed, a forward error correction (FEC) scheme, a modulation type, a transmission power, a minimum central frequency, a maximum central frequency, a minimum input power, a maximum input power, or a signal-to-noise ratio threshold.
	However, CHOE et al. teaches wherein the configuration parameter comprises a forward error correction (FEC) scheme (para.69 and claim 9, where the changing of the QoS comprises changing forward error correction (FEC) of data to be transmitted to the reception side.) in order to reduce the BER (para.69).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the configuration parameter comprises a signal-to-noise ratio threshold as taught by CHOE et al. into PARK’s Fig.6 operation so as to reduce the BER.
With regard claim 8, the modified circuit of PARK et al. and CHOE et al. further teaches wherein the configuration parameter setting is different than the baseline configuration parameter setting (CHOE et al.; para.69, where the changing of the QoS comprises changing forward error correction (FEC) of data to be transmitted to the reception side to reduce BER. It is clear that the configuration parameter setting, FEC, is not a baseline configuration parameter setting since baseline set of configuration parameter settings may be set as to facilitate reliability of initial communications (para.4 of the instant application).)
With regard claim 9, the modified circuit of PARK et al. and CHOE et al. teaches wherein the configuration parameter comprises a FEC scheme (CHOE et al.; para.69 and claim 9, where the changing of the QoS comprises changing forward error correction (FEC) of data to be transmitted to the reception side to reduce BER.).
With regard claim 11, the modified circuit of PARK et al. and CHOE et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the indication of support indicates that the second optical node does not support the configuration parameter setting, and wherein the first node does not configure the configuration parameter of the optical transceiver for the first node with the configuration parameter setting for the configuration parameter in response to the indication that the second optical node does not support the configuration parameter setting.
However, PARK et al. further teaches wherein the indication of support indicates that the second optical node does not support the configuration parameter setting (pp.31, lines 26-29, where if the required resource admission control checks and/or policy control check has failed and/or by (e.g., end node 200) provided by the quality of service request signal defined or implicit configuration cannot be accepted by the access node 300… by access node 300 sending the configuration command signal 925 instructing end node 200.), and wherein the first node does not configure the configuration parameter of the optical transceiver for the first node with the configuration parameter setting for the configuration parameter in response to the indication that the second optical node does not support the configuration parameter setting (if the required resource admission control checks and/or policy control check has failed and/or by (e.g., end node 200) provided by the quality of service request signal defined or implicit configuration cannot be accepted by the access node 300, then giving up by (e.g., end node 200) provided by the quality of service request signal defined or implicitly configured by access node 300 sending the configuration command signal 925 instructing end node 200. ) in order to reduce the exemplary signaling quality of service support requirement (pp.30, line 21).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the indication of support indicates that the second optical node does not support the configuration parameter setting, and wherein the first node does not configure the configuration parameter of the optical transceiver for the first node with the configuration parameter setting for the configuration parameter in response to the indication that the second optical node does not support the configuration parameter setting as taught by Fig.9 and pp.30-31 of PARK et al. into Fig.6 of PARK et al. operation so as to reduce the exemplary signaling quality of service support requirement.
With regard claim 14, PARK et al. discloses a method comprising:
receiving, by a first node (Fig.6 element 300) from a second optical node (Fig.6 element 200), a negotiation request message (Fig.6 step 610a and pp.26, lines 1-3, where the end node 200 at point 610a sends the quality of service request signal 610 to the access node 300) that specifies a configuration parameter setting for a configuration parameter (Fig.6 step 610a and pp.26, lines 1-3, where Examiner considers the configuration parameter setting as a change to one or more quality of service support of the service flow.) for optical transceivers (Fig.6 element 200, where node 200 conducts a transmitting (at step 610a) and receiving operations (at step 630a)), 
wherein the configuration parameter comprises the quality of service request signal 610 for requesting a plurality of different quality of service support changes (pp.26, lines 10-14);
outputting, by the first node (Fig.6 element 300) to the second optical node (Fig.6 element 200), in response to the negotiation request message (Fig.6 step 610 and pp.26, lines 1-3, where the end node 200 at point 610a sends the quality of service request signal 610 to the access node 300), a negotiation response message (Fig.6 step 630 and pp.27, lines 1-8, where the access node 300 sends the configuration command signal 630 at point 630b (e.g., message) to the end node 200, instruction terminal node 200 corresponding to the access node 300 determines the configuration of the configuration operation.) including an indication of support for the configuration parameter setting for the configuration parameter (pp.27, lines 1-8, where the configuration command signal 630 includes configuration information that allows end node 200 corresponds to one or more than one service flow configuration, such as to adjust one or more than one value can adjust the set value of the module, and/or adjusting one or more adjustable parameters.) for optical transceivers (Fig.6 element 200, where end node 200 receives the response signal 630 at point 630a); and
configuring, by the first node (Fig.6 element 300), in response to the indication of support (Fig.6 step 630 and pp.27, lines 1-8), a configuration parameter of an optical transceiver for the first node with the configuration parameter setting for the configuration parameter (Fig.6 step 635 and pp.27, lines 6-11,where end node 200 receives the configuration command signal 630 at point 630a, and the configuration information according to the configuration provided by the command signal 630 to perform a configuration operation. The end node 200 at point 635a sends the configuration response signal 635 to the access node 300, as access node by the configuration change instruction 300 is completed by end node 200 indicating.)
PARK et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the second node is an optical node, and wherein the configuration parameter comprises one of a speed, a forward error correction (FEC) scheme, a modulation type, a transmission power, a minimum central frequency, a maximum central frequency, a minimum input power, a maximum input power, or a signal-to-noise ratio threshold.
	However, PARK et al. teaches an optical node (Fig.3 element 300) with a Network/internetwork interface module (Fig.3 element 320 and pp.27, lines 5-8) that includes a receiver module (Fig.3 element 322 and pp.27, lines 5-8) and a transmitter module (Fig.3 element 324 and pp.27, lines 5-8), which is used for (e.g.) via optical fiber line to other network nodes in order to provide internal assembly of access node 300 that send/receive the signal to/from signal external device and network node (pp.27, lines 5-6).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an optical node as taught by CHOE et al. (Fig.3 element 320 and pp.27, lines 5-8) into PARK’s end node 200 (the second node) in Fig.6 (Fig.2) to replace user input/output interface 240 and user input/output devices 242 and 244 with a network/internetwork interface module (Fig.3 element 320 and pp.27, lines 5-8) that includes a receiver module (Fig.3 element 322 and pp.27, lines 5-8) and a transmitter module (Fig.3 element 324 and pp.27, lines 5-8), which is used for (e.g.) via optical fiber line to other network nodes in order to provide internal assembly of access node 300 that send/receive the signal to/from signal external device and network node.
PARK et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the configuration parameter comprises one of a speed, a forward error correction (FEC) scheme, a modulation type, a transmission power, a minimum central frequency, a maximum central frequency, a minimum input power, a maximum input power, or a signal-to-noise ratio threshold.
	However, CHOE et al. teaches wherein the configuration parameter comprises a forward error correction (FEC) scheme (para.69 and claim 9, where the changing of the QoS comprises changing forward error correction (FEC) of data to be transmitted to the reception side.) in order to reduce the BER (para.69).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the configuration parameter comprises a signal-to-noise ratio threshold as taught by CHOE et al. into PARK’s Fig.6 operation so as to reduce the BER.
With regard claim 19, the modified circuit of PARK et al. and CHOE et al. teaches wherein the configuration parameter comprises a FEC scheme (CHOE et al.; para.69 and claim 9, where the changing of the QoS comprises changing forward error correction (FEC) of data to be transmitted to the reception side to reduce BER.).
With regard claim 20, PARK et al. discloses a system comprising:
a first node (Fig.6 element 200):
output a negotiation request message (Fig.6 step 610a and pp.26, lines 1-3, where the end node 200 at point 610a sends the quality of service request signal 610 to the access node 300) that specifies a configuration parameter setting for a configuration parameter (Fig.6 step 610a and pp.26, lines 1-3, where Examiner considers the configuration parameter setting as a change to one or more quality of service support of the service flow.) for optical transceivers (Fig.6 element 200, where node 200 conducts a transmitting (at step 610a) and receiving operations (at step 630a)), 
wherein the configuration parameter comprises the quality of service request signal 610 for requesting a plurality of different quality of service support changes (pp.26, lines 10-14);
receive, from the second optical node (Fig.6 element 300), in response to the negotiation request message (Fig.6 step 610 and pp.26, lines 1-3, where the end node 200 at point 610a sends the quality of service request signal 610 to the access node 300), a negotiation response message (Fig.6 step 630 and pp.27, lines 1-8, where the access node 300 sends the configuration command signal 630 at point 630b (e.g., message) to the end node 200, instruction terminal node 200 corresponding to the access node 300 determines the configuration of the configuration operation.) including an indication of support for the configuration parameter setting for the configuration parameter (pp.27, lines 1-8, where the configuration command signal 630 includes configuration information that allows end node 200 corresponds to one or more than one service flow configuration, such as to adjust one or more than one value can adjust the set value of the module, and/or adjusting one or more adjustable parameters.) for optical transceivers (Fig.6 element 200, where end node 200 receives the response signal 630 at point 630a); and
configure in response to the indication of support (Fig.6 step 630 and pp.27, lines 1-8), a configuration parameter of an optical transceiver for the first node with the configuration parameter setting for the configuration parameter (Fig.6 step 635 and pp.27, lines 6-11,where end node 200 receives the configuration command signal 630 at point 630a, and the configuration information according to the configuration provided by the command signal 630 to perform a configuration operation. The end node 200 at point 635a sends the configuration response signal 635 to the access node 300, as access node by the configuration change instruction 300 is completed by end node 200 indicating.); and
the second optical node (Fig.6 element 300) configured to:
receive the negotiation request message (Fig.6 step 610 and pp.26, lines 1-3, where the end node 200 at point 610a sends the quality of service request signal 610 to the access node 300);
output, in response to the negotiation request message, the negotiation response message (Fig.6 step 630 and pp.27, lines 1-8, where the access node 300 sends the configuration command signal 630 at point 630b (e.g., message) to the end node 200, instruction terminal node 200 corresponding to the access node 300 determines the configuration of the configuration operation.); and
configure, in response to the indication of support, a configuration parameter of an optical transceiver for the second optical node with the configuration parameter setting for the configuration parameter (Fig.6 step 635 and pp.27, lines 6-11,where end node 200 receives the configuration command signal 630 at point 630a, and the configuration information according to the configuration provided by the command signal 630 to perform a configuration operation. The end node 200 at point 635a sends the configuration response signal 635 to the access node 300, as access node by the configuration change instruction 300 is completed by end node 200 indicating.)
PARK et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the first node is an optical node, and wherein the configuration parameter comprises one of a speed, a forward error correction (FEC) scheme, a modulation type, a transmission power, a minimum central frequency, a maximum central frequency, a minimum input power, a maximum input power, or a signal-to-noise ratio threshold.
	However, PARK et al. teaches an optical node (Fig.3 element 300) with a Network/internetwork interface module (Fig.3 element 320 and pp.27, lines 5-8) that includes a receiver module (Fig.3 element 322 and pp.27, lines 5-8) and a transmitter module (Fig.3 element 324 and pp.27, lines 5-8), which is used for (e.g.) via optical fiber line to other network nodes in order to provide internal assembly of access node 300 that send/receive the signal to/from signal external device and network node (pp.27, lines 5-6).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an optical node as taught by CHOE et al. (Fig.3 element 320 and pp.27, lines 5-8) into PARK’s end node 200 in Fig.6 (Fig.2) to replace user input/output interface 240 and user input/output devices 242 and 244 with a Network/internetwork interface module (Fig.3 element 320 and pp.27, lines 5-8) that includes a receiver module (Fig.3 element 322 and pp.27, lines 5-8) and a transmitter module (Fig.3 element 324 and pp.27, lines 5-8), which is used for (e.g.) via optical fiber line to other network nodes in order to provide internal assembly of access node 300 that send/receive the signal to/from signal external device and network node.
PARK et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the configuration parameter comprises one of a speed, a forward error correction (FEC) scheme, a modulation type, a transmission power, a minimum central frequency, a maximum central frequency, a minimum input power, a maximum input power, or a signal-to-noise ratio threshold.
	However, CHOE et al. teaches wherein the configuration parameter comprises a forward error correction (FEC) scheme (para.69 and claim 9, where the changing of the QoS comprises changing forward error correction (FEC) of data to be transmitted to the reception side.) in order to reduce the BER (para.69).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the configuration parameter comprises a signal-to-noise ratio threshold as taught by CHOE et al. into PARK’s Fig.6 operation so as to reduce the BER.
Allowable Subject Matter
Claims 2-7, 10, 12, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633